United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                  February 7, 2006

                                                              Charles R. Fulbruge III
                              No. 05-10502                            Clerk
                            Summary Calendar


SHAHLA POURGHOLAM,

                                                   Plaintiff-Appellant,
versus

ADVANCED TELEMARKETING CORPORATION,
d/b/a AEGIS COMMUNICATIONS GROUP, INC.

                                                    Defendant-Appellee.

                         --------------------
            Appeals from the United States District Court
                  for the Northern District of Texas
                           (3:01-CV-2764-H)
                         --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Shahla Pourgholam, proceeding pro se,

appeals myriad rulings of the district court, including summary

judgment dismissals of some claims and dismissal of others based on

a jury verdict unfavorable to Pourgholam.        The plethora of claims

advanced    by    Pourgholam    against   Defendant-Appellee      Advanced

Telemarketing Corporation (“ATC”) may be broadly categorized as

workplace    or    employment   discrimination   involving,    variously,

harassment, hostile environment, supervisor harassment complaints,

retaliation, and on and on, implicating national origin, race, and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sex.    We have patiently waded through Pourgholam’s multifarious

allegations, conclusional statements, and largely contradicted

assertions; and we have carefully reviewed the many rulings of the

district court, whether evidentiary, summary judgment, or the like.

In the end, we are convinced that the district court committed no

reversible   error   in   any   of   its   dispositions   of   the   issues

presented.

       Moreover, our combing of the record on appeal and our review

of the applicable law, as presented in the brief of ATC on appeal

and on the basis of our own independent research, convinces us

beyond peradventure that —— separate and apart from her filing and

prosecution of this action in the district court —— Pourgholam’s

appeal to this court is wholly lacking in merit and thus is

frivolous as a matter of law.        But for Pourgholam’s pro se status,

we might well have addressed the issue of sanctions for a frivolous

appeal on our own motion. Pourgholam is cautioned that any further

prolongation of this contumacious litigation could expose her to

sanctions.

APPEAL DISMISSED.




                                      2